DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 have been examined in this application. This communication is a RCE Non-Final Rejection in response to the Applicant’s “Amendments/Remarks” filed on 11/15/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hecht (WO 8504316).
Regarding Claim 1, Hecht teaches: A sleeping bag (1) comprising: a body portion (1) including a bottom layer (11) and a top layer (12); a top flap (4) coupled (see Note #1 below) with the body portion (1, Fig. 3/8), the top flap (4) including an upper outer edge (see annotated Fig. 4.1 below) and a lower outer edge (see annotated Fig. 4.1 below); a head opening (see annotated Fig. 4.1 below) in the top flap (4, Fig. 2); the head opening (see annotated Fig. 4.1 below) disposed between and spaced apart (see annotated Fig. 4.1 below) from the upper and lower outer edges of the top flap (see annotated Fig. 4.1 below), the head opening (see annotated Fig. 4.1 below) disposed between an upper portion of the top flap(see annotated Fig. 4.1 below) and a lower portion of the top flap (see annotated Fig. 4.1 below), the head opening sized and configured to allow a head of the user (see Figs. 8-10 from Hecht) to pass through the head opening during use (see Figs. 8-10 from Hecht); and a sleep chamber (1 and 2, Fig. 2) comprising: a first portion (1, Fig. 3) of the sleep chamber in the body portion (1) of the sleeping bag; and a second portion (2, Fig. 3) of the sleep chamber in the top flap, the first portion (1) and the second portion (2) of the sleep chamber sized and configured to receive a portion of a user when the sleeping bag is being used (Fig. 1 and 2). 
Note #1: Hecht states in Para 0026, “The hood-like head cover [4] is expedient, attached to the upper web 22 of the arm bag in a suitable manner. It is sufficient if the lower web 1 is connected to the opening edge 3. As such, all four elements [4, 22, 1, 3] as shown in Fig. 1 are integrally connected to one another.

    PNG
    media_image1.png
    344
    551
    media_image1.png
    Greyscale

Annotated Fig. 4.1 from Hecht
Regarding Claim 2, Hecht teaches: The sleeping bag as in Claim 1, further comprising a body opening sized (5, Fig. 2) and configured to allow a user (Fig. 2) to enter the sleep chamber (1 and 2, Fig. 2).
Regarding Claim 3, Hecht teaches: The sleeping bag as in Claim 1, wherein the sleep chamber (1 and 2, Fig. 2) is sized and configured to receive a body of the user (Fig. 1 and 2), one or more arms of the user (Fig. 2), and at least part of a neck and a pair of shoulders of the user (Fig. 2); wherein the head opening (see annotated Fig. 4.1 above) is sized and configured to receive a head of the user (Figs. 8-10); and wherein the second portion (2) of the sleep chamber (1 and 2, Fig. 2) is sized and configured to receive one or more arms or hands of the user (Fig. 2).
Regarding Claim 4, Hecht teaches: The sleeping bag as in Claim 1, wherein a head (13/43 on 2) of a user is positioned at least proximate an outer surface of the top flap (see annotated Fig. 4.1 above) during use (Fig. 8-10).
Regarding Claim 5, Hecht teaches: The sleeping bag as in Claim 1, wherein the body portion (11 and 12) and the top flap (4) are integrally constructed as part of a unitary, one-piece structure (Figs. 2, 8-10 and see Note #1 above).
Regarding Claim 6, Hecht teaches: The sleeping bag as in Claim 1, further comprising a head mat (32 – Fig. 8) connected (72 – Fig. 8) to the top flap (4), the head mat sized (32) and configured to receive the head of a user during use (Fig. 6).
Regarding Claim 7, Hecht teaches: The sleeping bag as in Claim 2, wherein the top flap (4) covers at least a portion of a body (“head region” – see Figs. 8-10) opening to help prevent air flow into or out of the sleep chamber (‘variable spacing “b”’ – Fig. 2, see Note #2 below). 
Note #2: Specification states the following in Para 370: ‘Therefore, despite the lower heat emission by one arm, a temperature which largely corresponds to the temperature in the lower sack 1 is always maintained. This is further facilitated by the fact that the head cover forms a buffer space to the atmosphere and also improves the insulation to the outside via the arm bag. In principle, this buffer space can also be extended over the entire arm bag’
Regarding Claim 8, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (4) forms a seal (see annotated Fig. 10 below) around at least a portion of a neck of a user during use (see annotated Fig. 10 below and Para 0027 below).
Para 0027 – ‘Between the opening edges 13 and 43 then, for example, a gap-like slip opening 5 with the width b is formed. This slip opening need not extend over the entire width of the head cover, it can also be narrowed again by covering the gap, for example a cord can be pulled through the parts of the opening edges 3 and 13 lying above in order to be able to adapt the opening to the respective requirements.’

    PNG
    media_image2.png
    282
    431
    media_image2.png
    Greyscale

Annotated Fig. 10 from Hecht
Regarding Claim 9, Hecht teaches: The sleeping bag as in Claim 1, wherein the sleep chamber (1 and 2, Fig. 2) is sized and configured to enclose a user (Fig. 2); wherein the upper portion of the top flap (see annotated Fig. 4.1 above) is at least partially disposed behind or above (*above* - see annotated Fig. 4.1 above) the user's head during use; and wherein the lower portion of the top flap is at least partially disposed below (see annotated Fig. 4.1 above) the user's head and at least partially covers a body opening (5, Fig. 2) to the sleeping bag during use (see Note #3 below).
Note #3: Depending on how far the user extends the top flap over their head would therefore cause a larger or smaller opening as seen in Fig. 2 as width ‘b’. As such, if less width was created by moving the top flap more over the users head (as seen in Figs. 8-10 of Hecht), then the top flap will be better disposed above the user’s head and the lower portion will be better disposed below the user’s head.
Regarding Claim 10, Hecht teaches: The sleeping bag as in Claim 1, wherein a portion of the top flap (4) covers at least a portion of a pair of shoulders (Fig. 2) of a user and at least a portion of the top flap (4) is disposed beneath the head (32) of the user (Fig. 1 and 2).
Regarding Claim 11, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (4) at least partially seals (13 and 43) an opening (5) to the sleep chamber (1 and 2, Fig. 2).
Regarding Claim 12, Hecht teaches: The sleeping bag as in Claim 1, wherein a portion of the sleep chamber (1 and 2, Fig. 2) is disposed underneath a head of a user (11/21 in Fig. 2)
Regarding Claim 13, Hecht teaches: The sleeping bag as in Claim 1, wherein a portion of the sleep chamber (1 and 2, Fig. 2) extends beyond a top of a head of a user (21). 
Regarding Claim 14, Hecht teaches: The sleeping bag as in Claim 1, wherein the sleep chamber (1 and 2, Fig. 2) extends from a sealed end (see annotated Fig. 2 below) of the body portion to a sealed end of the top flap (see annotated Fig. 2 below); and wherein the user is positioned between the sealed end of the body portion (see annotated Fig. 2 below) and the sealed end of the top flap during use (see annotated Fig. 2 below).

    PNG
    media_image3.png
    229
    619
    media_image3.png
    Greyscale

Annotated Fig. 2 from Hecht
Regarding Claim 15, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (4) is connected (3 in Fig. 2/4) to the bottom layer (11/21) of the body portion (1).
Regarding Claim 16, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (4) is connected (3 in Fig. 2/4) to the top layer (12) of the body portion (1).
Regarding Claim 17, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (4) at least partially seals (see annotated Fig. 2 above and Fig. 10 above) a body opening (5).
Regarding Claim 18, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (4) is detachably connected to the body portion (see Fig. 4 and Note #4 below). 
Note #4: Specification states the following in Para 276: ‘The lower sack 1 has approximately the same width over its entire length and is primarily formed by a lower sheet 11 and an upper sheet 12, which are each separately connected at two of their three edges. One of these connections can be made by a zipper that can also be attached to the top.’
Regarding Claim 19, Hecht teaches: A sleeping bag (1) comprising: a body portion (1) including a width and a length; a top flap (4) connected (3) to the body portion, the top flap forming a receiving portion that is sized and configured to receive the hands or arms of a user (2 an upper portion (see annotated Figure 4.1 above from Hecht) with an outer edge (see annotated Figure 4.1 above from Hecht ) and a lower portion (see annotated Figure 4.1 above from Hecht) with an outer edge (see annotated Figure 4.1 above from Hecht); a head opening in the top flap (see annotated Figure 4.1 above from Hecht), the head opening in communication with the receiving portion of the top flap (see annotated Figure 4.1 above from Hecht); the head opening disposed between the upper portion and the lower portion of the top flap (see annotated Figure 4.1 above from Hecht), the head opening spaced apart from the upper and lower see annotated Figure 4.1 above from Hecht), the head opening sized and configured to allow a head of the user (see Figs. 8-10 from Hecht) to pass through the head opening during use (see Figs. 8-10 from Hecht), the head opening creating a seal (see annotated Fig. 10 above) about a user's neck area during use (see annotated Fig. 10 below and Note from Para 0027 above); and a sleep chamber (1 and 2, Fig. 2) disposed in the body portion (Fig. 2), the sleep chamber (1,2 – Fig. 2) in communication with the receiving portion of the top flap (4) to allow a portion of the body of the user to be disposed within the sleep chamber (1 and 2, Fig. 2) and the hands or arms of the user to be disposed in the receiving portion of the top flap (2 – Fig. 2) while the head of the user is disposed in the head opening (4) in the top flap (Fig. 1/2).
Regarding Claim 20, Hecht teaches: The sleeping bag as in Claim 19, wherein a width of the top flap is generally equal to or greater than the width of the body portion (see note #5 below). 
Note #5: (Specification states the following in Para 276: ‘The lower sack 1 has approximately the same width over its entire length and is primarily formed by a lower sheet 11 and an upper sheet 12, which are each separately connected at two of their three edges. The arm sack 2 has approximately the same width as the lower sack 1.’)
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the Applicant’s arguments for the following reasons below:
Based off the Applicant’s amendments to the claims filed on 11/15/2021, the Non-Final Rejection as seen above only relies on the prior art of Hecht (WO 8504316). As such, any arguments that consider the prior art of Kuo (US 5815833) is considered moot. 
With the amendments to the claims, Hecht reads on and anticipates the new amendments to Claims 1/9/19. As seen below the prior art of Hecht discloses a top flap (4) with the following components: 
an upper outer edge,
lower outer edge, 
a head opening between and spaced apart from the upper and lower outer edges, 
an upper portion of the top flap, 
a lower portion of the top flap, 
the head opening disposed between the upper portion and lower portion of the top flap
the head opening sized and configured to allow a head of the user to pass through (during use)


    PNG
    media_image4.png
    401
    352
    media_image4.png
    Greyscale

As such, the annotation above clearly discloses that Hecht teaches amended Claim 1 from the instant invention as Hecht shows a head opening disposed between and spaced apart from the upper and lower outer edges of the top flap (which is the interior volume where the head of a user would be place inside of top flap [4]). All other elements are based and surrounded to encapsulate the interior area of the head opening. Furthermore, Claim 19 similarly claims the same components of Claim 1 which the Applicant’s arguments/remarks can be directed to Argument B from above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips et al. (US 4787105) discloses a sleeping bag with upper and lower body portions that are sealed, a head flap that can be selectively configured to expose or hide the user’s head. All body parts are covered when hidden inside the bag. There is an opening that can be selectively opened or closed by ways of fastening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/24/2021